Exhibit 10.1

Release Agreement

 

Date:    July 17, 2014 To:    Brian F. Keenan From:    Anthony J. Moraco
Subject:    Career Transition Benefits

This Agreement describes the Career Transition Benefits you will receive in
consideration for signing this Agreement with Science Applications International
Corporation (SAIC). This Agreement does not change the at-will nature of your
employment with SAIC.

 

  1. SAIC will continue your salary and benefits through Friday, August 1, 2014.
Beginning August 2, 2014, you will be transferred to Consulting Employee (CE),
described in paragraph 10 of this Agreement.

 

  2. If your employment with SAIC is terminated by SAIC for “cause” or if you
voluntarily terminate without “good reason” before August 1, 2014 or the end of
the revocation period, whichever is later, then you are no longer eligible for
the Career Transition Benefits described in paragraph 4 of this Agreement.
“Cause” includes conviction of a felony crime or willful and material violation
of written Company policy that is not cured or remedied within 30 days after
written notice. “Good reason” means any reduction in salary or bonus
opportunity, diminution in title, position, or role or authority. Should death
or disability prevent you from working to August 1, 2014, you remain eligible
for the Career Transition Benefits described in this Agreement to the extent
applicable.

 

  3. Upon converting to CE status, federal law (COBRA) provides that you may
continue your group medical and dental benefits by paying the required premiums.
More information regarding your COBRA rights, including time limitations, will
be provided to you upon conversion to CE status.

 

  4. Except as indicated in paragraph 2 above, and in consideration of your
release of claims and other obligations hereunder, you will receive a lump sum
payment of $130,000 less applicable payroll tax withholdings. This payment will
be made within ten (10) business days following the end of the revocation period
as described in this Agreement or your conversion to CE status, whichever is
later.

 

  5. If applicable, upon separation from SAIC, you agree to repay all
outstanding loans or advances on or before your conversion to CE status unless
alternate arrangements are made in advance with the appropriate point of contact
for the payment of outstanding balances. The balance of all outstanding loans or
advances will be paid within twelve (12) months of the date of your conversion
to CE status unless waived. You may be responsible for taxes on the amount
waived.

 

  6. If you transfer to a new position within SAIC prior to converting to CE
status, you will receive the salary and benefits appropriate for such position
and will not be eligible for the Career Transition Benefits described in this
Agreement.



--------------------------------------------------------------------------------

LOGO [g745171001.jpg]

 

  7. You acknowledge that you have been informed that you have the right to
consider whether or not to enter into this Agreement for forty-five (45) days.

 

  8. You understand that for a period of seven (7) days from the date you sign
this Agreement, you may revoke this Agreement in writing to Dede O’Donnell at
1710 SAIC Drive, M/S T3-5, McLean, VA 22102, and that the Agreement shall not
become effective or enforceable until the revocation period has expired.

 

  9. If you have not secured a position within SAIC or with another employer
prior to August 1, 2014, you will be transferred to Consulting Employee (CE)
status effective August 2, 2014. As a CE you will be eligible for the following:

 

  a. Your pay rate will be $192.00 per hour. The pay you actually receive will
be determined by the number of approved hours that you work on specified
projects, as assigned and approved in writing by your sponsoring manager or
his/her designee. Unless otherwise notified in writing, Dede O’Donnell will act
as your SAIC sponsoring manager for purposes of authorizing any hours you work
as a CE. The CE hours that you are authorized to work, if any, are to be
determined at the sole discretion of SAIC management. As a CE you will no longer
be entitled to an SAIC office.

 

  b. Following your transfer to CE status, you will be paid for all of your
accrued but unused comprehensive leave within ten (10) business days after the
transfer. While you are classified as a CE, your vesting stock and/or stock
options will continue on their existing vesting schedule.

 

  c. Immediately following your transfer to CE status, all company benefits
except business travel insurance will cease. You may convert your
Company-provided group life insurance coverage to a whole life policy. Other
benefits continuation and/or conversion rights and privileges will be in
accordance with all applicable laws and plan(s) provisions. Please refer to
continuation and conversion information provided by HR and the insurance
carriers for further details.

 

  d. Your SAIC retirement plan account balances may be maintained, and you may
participate in the plan without a matching contribution from SAIC.

 

  e. Your CE status will be continued until April 24, 2015, and may be extended
beyond this date at the sole discretion of SAIC management. SAIC at its sole
discretion may terminate your CE status at any time during this period if SAIC
believes you have: i) initiated the solicitation of or encouraged SAIC employees
to leave the company; ii) competed directly or indirectly with SAIC for existing
SAIC contracts or on current proposals; iii) violated the SAIC Code of Conduct
and/or SAIC’s Policies and Instructions at any time, including the Conflict of
Interest policy contained in SI-Pol1-01, or iv) violated the provisions of
paragraph 10 of this Agreement. At the end of this period, if the CE status is
not terminated, SAIC at its sole discretion may terminate your CE status at any
time with or without cause or notice. You may terminate CE status for any reason
at any time upon notice with no obligation to continue your employment.

 

  10. You agree that you: i) will not take or retain any proprietary information
created by you or made available to you during the course of your employment at
the Company or any other Company property such as computers, badges, etc.; ii)
will not disclose to any third party, any of the trade secrets or other
proprietary information of the Company; iii) will not use any of the Company’s
trade secrets or other proprietary information to provide services or assistance
to any other company, entity or person; and iv) will not violate the
Intellectual Property Agreement (IPA) or the Invention, Copyright and
Confidentiality Agreement (ICCA), whichever is applicable.

 

2



--------------------------------------------------------------------------------

LOGO [g745171001.jpg]

 

  11. You acknowledge that you have had the opportunity to seek the advice of an
attorney of your choice with regard to this Agreement, and that there are no
additional agreements, written or oral, express or implied, between you and
SAIC. Furthermore, the terms of this Agreement may not be modified without the
written agreement of all of the signatories hereto.

 

  12. You hereby agree to indemnify the Company and hold the Company and all
other Releasees (defined in paragraph 14) harmless from and against any and all
losses, costs, judgments, damages or expenses, including, without limitation,
attorneys’ fees, costs and expenses, incurred by Releasees in defending any
claim or cause of action brought or asserted by you, which claims or cause of
action was discharged by virtue of this Agreement, to the extent permitted by
law.

 

  13. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to the
Agreement, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding arbitration. At your request, SAIC will
provide you with the information regarding how claims are filed and how the
arbitration process works.

 

  14. In return for the consideration provided to you pursuant to this
Agreement, you agree to waive, release and forever discharge SAIC, its
directors, agents, subsidiaries, affiliates, successors, assigns, employees, and
customers, including their fiduciaries and trustees, attorneys and
representatives, and plan administrators, plan fiduciaries, and agents
(collectively referred to as the “Releasees”) from any claims and potential
claims for relief, causes of action and liabilities, known or unknown, that you
may have against Releasees or relating to the employment relationship between
you and SAIC and the termination of that relationship, including any and all
claims and rights under the title VII of the Civil Rights Act of 1964, Age
Discrimination in employment Act of 1967, or any other federal, state or local
law, statute, or ordinance prohibiting unlawful discrimination or affecting your
employment with or termination from SAIC, and any personal gain with respect to
any claim arising under the qui tam provisions of the False Claims Act, 31
U.S.C. 3730. You expressly agree that SAIC has not committed a violation of the
Family and Medical Leave Act (FMLA) in connection with your employment by SAIC,
or the separation of that employment, and that you do not possess and have not
asserted any FMLA claim against SAIC in connection with your employment or the
term of that employment by SAIC.

 

  15. In consideration of your compliance with the terms and conditions of this
Agreement, the Company hereby agrees to waive any known claims and causes of
action it might have against you occurring prior to the date this Agreement is
signed, relating to the employment relationship between you and SAIC and the
termination of that relationship, except for the obligations set forth in this
Agreement. The Company specifically and expressly reserves its rights to avail
itself of any and all remedies necessary to enforce and protect their rights
under this Agreement including the initiation of formal legal proceedings
against you should it be determined necessary to do so. This Agreement also does
not include any rights or claims that may arise after the date this Agreement is
executed.

 

  16.

Nothing in this Agreement generally prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC or any other federal, state or local agency charged with the
enforcement of any employment laws. Although, by signing this Agreement you are
waiving your right to individual relief based on claims asserted in such a
charge or complaint, except with the NLRB or anywhere else such a waiver is
prohibited. You understand this Agreement does not apply to any claims or rights
that may arise after the date that you sign the Agreement, the consideration for
the Agreement, SAIC’s expense reimbursement

 

3



--------------------------------------------------------------------------------

LOGO [g745171001.jpg]

 

  policies, vested rights under SAIC’s ERISA-covered employee benefit plans as
applicable on the date you sign this Agreement, and any claims that the
controlling law clearly states may not be released by private agreement. You
acknowledge that you have i) received all compensation due as a result of
services performed for SAIC as of the time you sign this Agreement, unless you
sign prior to your termination date in which case you still will be due the
receipt of final paycheck; ii) reported to SAIC any and all work-related
injuries incurred during employment; iii) been properly provided any leave of
absence because of your or a family member’s health condition and have not be
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and iv) provided SAIC with written notice of any and all
concerns regarding suspected ethical and compliance issues or violations on the
part of SAIC or any released person or entity.

 

  17. If you wish to accept the terms described in the Agreement, please signify
your agreement by signing your name in the space provided on the bottom of this
page and by initialing the previous pages of this Agreement. This Agreement will
be legally binding and enforceable against you and SAIC, subject only to your
rights of revocation, as of the last date that this Agreement is signed by both
you and on behalf of SAIC below. Please return the signed and initialed document
to Dede O’Donnell at 1710 SAIC Drive, M/S T3-5, McLean, VA 22102 by September 8,
2014.

 

AGREED:       For SAIC:   /s/ Brian Keenan   7/17/14     /s/ Anthony J. Moraco  
    7/17/14

 

   

 

Brian F. Keenan   Date     Anthony J. Moraco         Date       /s/ Deborah H.
O’Donnell   7/17/2014      

 

      Deborah H. O’Donnell       Date

 

4